Case 1:19-cr-00802-GBD Document 50 Filed 03/29/21 Page 1of1

*

-SXC SONS

CUMENT
UNITED STATES DISTRICT COURT ST TRONE = 2. STLED
SOUTHERN DISTRICT OF NEW YORK ee

eo gfe bs cen ve epee
ee x: ; TE FILBA ay 2.52090)

UNITED STATES OF AMERICA,

 

 

 

 

 

 

 

-against-
ORDER

MENDEL ZILBERBERG and ARON FRIED, 19 Cr, 802 (GBD)

Defendants.

GEORGE B. DANIELS, United States District Judge:
The status conference currently scheduled for March 30, 2021 is adjourned to May 25,
2021 at 10:00 a.m. Time is excluded in the interest of justice pursuant to the Speedy Trial Act, 18

U.S.C. § 3161(h)(7), until that time.

Dated: New York, New York
March 29, 2021

SO ORDERED.

GEORGEB. DANIELS
United States District Judge

 

 
